Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 18, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

  158302 (73)                                                                                             David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  MEEMIC INSURANCE COMPANY,                                                                            Richard H. Bernstein
           Plaintiff/Counterdefendant-                                                                 Elizabeth T. Clement
           Appellant,                                                                                  Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 158302
                                                                    COA: 337728
                                                                    Berrien CC: 2014-000260-CK
  LOUISE M. FORTSON and RICHARD A.
  FORTSON, Individually and as Conservator
  for JUSTIN FORTSON,
              Defendants/Counterplaintiffs-
              Appellees.
  _________________________________________/

         On order of the Court, the motion for rehearing of the Court’s July 29, 2020 opinion
  is considered, and it is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 18, 2020
         p0916
                                                                               Clerk